DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazelzet (20080098277 cited in IDS of 09/02/2020) and JEDEC (cited in IDS of 09/02/2020).

 	Regarding claim 1, Hazelzet discloses a memory module operable with a memory controller of a host system [FIG. 2], comprising: a printed circuit board having edge connections that fit into a corresponding slot of the host system so as to be in electrical communication with the memory controller, the edge connections including first edge connections, second edge connections, and an error edge connection in addition to the first edge connections and the second edge connections [FIG. 2: a DIMM with ECC/Parity buffer chip coupled to a memory interface chip which in turn coupled to a memory controller or processor; memory interface chip sends and receives data from the DIMM via data line and sends address and commands via a line; the memory interface chip then sends and receives data via the line to the DRAMs and sends address and command information to the register chip via the line; the memory interface chip further sends check bits for error correction purposes to the ECC/Parity register chip via another line]; a module controller on the printed circuit board and configurable to receive address and control signals associated with normal memory read or write operations via the first edge connections [FIG. 2: memory controller receiving address and control signals through DATA line, CMD/CHK BITS line]; and dynamic random access memory elements on the printed circuit board and configurable to communicate data signals with the memory controller via the second edge connections in accordance with the address and control signals [FIG.2: SDRAMs communicate data signals with memory controller via DATA, CMD/CHK BITS signals]; and wherein the module controller includes a transistor having an open drain coupled to the error edge connection, a source coupled to ground, and a gate [FIGs. 4A, 4B; ¶0062, 0067, 0072, 0109: ECC mode signal source coupled to selection input of multiplexers and to error logic circuit, the multiplexers having their selection inputs coupled to a source; two open-drain outputs available for reporting an error are driven low]; wherein the module controller is configurable to apply a first signal to the gate of the transistor to indicate a parity error having occurred when the memory module is being accessed for a normal memory read or write operation [¶0072, 0076, 0109: UE indicates that a parity error occurred].
	Although Hazelzet discloses a test mode in which the controller apply a signal to training sequences [¶0082], Hazelzet does not explicitly disclose applying a signal to training sequences when performing operations associated with the one or more training sequences and not associated with any normal memory read or write operations.
  	JEDEC, however, discloses wherein the module controller is further configurable to apply a second signal related to one or more training sequences to the gate of the transistor when the memory module performs operations associated with the one or more training sequences and not associated during the training sequences, JEDEC’s memory controller communicates no data with the module and  performs no operations to read or write to the memory devices, and that the training is carried out by memory buffer (module controller) itself; additionally Hazelzet’s memory module can be placed into a training mode to implement JEDEC’s training sequences]. 
 	It would have been obvious to a POSITA to combine Hazelzet and JEDEC in order to perform multiple functions during multiple operations/modes including initialization/training because such was well known to improve memory module reliability (Pages 14-54). 	Regarding claim 3, Hazelzet discloses the memory module of claim 2, wherein the second signal drives the error edge connection from a first state to a second state, one of the first state and the second state being a low logic level and the other one of the first state and the second state being a high impedance state [¶0018-0020].  	Regarding claim 4, Hazelzet discloses the memory module of claim 3, wherein the second signal drives the error edge connection from the high impedance state to the low logic level and from the low logic level to the high impedance state [¶0018-0020].  	Regarding claim 5, Hazelzet discloses the memory module of claim 2, wherein the second signal drives the gate of the transistor high so as to drive the error edge connection to ground, and drives the gate of the transistor low so as to drive the error edge connection to the high impedance state [¶0018-0020, 0022, 0067].  	Regarding claim 6, Hazelzet discloses the memory module of claim 5, wherein the first signal 
 	Regarding claim 12, the rationale in the rejection of claim 3 is herein incorporated.
 	Regarding claim 13, the rationale in the rejection of claim 4 is herein incorporated.
 	Regarding claim 14, the rationale in the rejection of claim 5 is herein incorporated. 	Regarding claim 15, the rationale in the rejection of claim 6 is herein incorporated.  	Regarding claim 16, the rationale in the rejection of claim 7 is herein incorporated. 	Regarding claim 17, the rationale in the rejection of claim 8 is herein incorporated.  	Regarding claim 18, the rationale in the rejection of claim 9 is herein incorporated.  	Regarding claim 19, the rationale in the rejection of claim 10 is herein incorporated.  	Regarding claim 20, the rationale in the rejection of claims 2-10 is herein incorporated.
 	Regarding claim 21, the rationale in the rejection of claim 4 is herein incorporated.




Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/04/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   February 20, 2021                                       By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246